—In an action for a judgment declaring that the defendant Aetna Life & Casualty Company is obligated to defend and indemnify the defendant Nicholas Austine in an action entitled Diviney v 118-07 Realty Corp., pending in the Supreme Court, Queens County, under Index No. 009117-93, the plaintiff appeals from an order of the Supreme Court, Queens County (Dye, J.), dated February 9, 1998, which denied the plaintiff’s motion to renew and reargue.
Ordered that the appeal from so much of the order dated February 9, 1998, as denied that branch of the plaintiff’s motion which was to reargue, is dismissed, as no appeal lies from an order denying reargument; and it further,
Ordered that so much of the order dated February 9, 1998, as denied that branch of the plaintiff’s motion which was for renewal is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The Supreme Court granted the motion of the defendant Aetna Life & Casualty Company for summary judgment dismissing the complaint insofar as asserted against it and declared that it is not obligated to defend and indemnify the defendant Nicholas Austine in the action entitled Diviney v 118-07 Realty Corp., pending in the Supreme Court, Queens County, under Index No. 009117-93 (see, Diviney v Aetna Life & Cas. Co., 257 AD2d 643 [decided herewith]). The plaintiff failed to submit any evidence in support of that branch of his motion which was to renew which would justify a departure from the court’s original determination. Bracken, J. P., Ritter, Santucci and Altman, JJ., concur.